Blackford, J.
Action on contract against Thurman, commenced before a justice of the peace. Demand 3 dollars and 87 cents. No claim on the part of the defendant. Verdict and judgment in the justice’s Court for the plaintiff for 3 dollars and 87 cents. Defendant appealed to the Circuit Court. Verdict and judgment in the Circuit Court for the plaintiff for 4 dollars and 54 cents. The costs are certified at 58 dollars and 76 cents. The defendant below is the plaintiff in error. A supersedeas was granted at the last term.
The matter in controversy in this cause, exclusive of interest and costs, is under 20 dollars. That being the case, this Court has no jurisdiction. Rev. Stat. 1838, p. 202.

Per Curiam.

The cause is dismissed for want of jurisdiction.